Recommendation to the Council on the new EU-Russia agreement (debate)
The next item is the report by Janusz Onyskiewicz, on behalf of the Committee on Foreign Affairs, on the new EU-Russia agreement.
Mr President, this report describes the relationship between the European Union and Russia as being of key significance for the Union's economic and political interests. It emphasises the role that Russia can and should play in the international arena, notably in our immediate neighbourhood, where it can contribute to the economic and political stability of the region.
In addition, however, the report draws attention to Russia's disproportionately strong reaction to Georgia's armed intervention in South Ossetia and to the large-scale and unprovoked action by Russian forces in Abkhazia. The report highlights the need for meaningful dialogue on security matters. This should be a dialogue based on respect for international law and the territorial integrity of states. The report points out too that events in the Caucasus and recognition of the independence of both enclaves, Ossetia and Abkhazia, cast doubt over whether Russia really is ready and able to build a common area of security in Europe together with the European Union.
The report suggests that talks on full compliance by Russia with the commitments and agreements that ended the Georgian conflict should be brought to a conclusion prior to the adoption of any negotiated agreement. That would involve agreement on the status of Abkhazia and South Ossetia. The report also calls for Russia to enter into firm commitments not to use force against its neighbours.
In addition, the report points out that recent events involving Russia's attack on Georgia's territorial integrity endanger the relationship between the European Union and Russia, as does Russia's part in the gas supply crisis.
The report indicates the advisability of replacing the current agreement with a new and broader one. Such an agreement should cover all aspects of our cooperation and should be legally binding. It should also contain clear dispute resolution procedures.
Energy security is also covered by the report. The inclusion in a negotiated agreement of the fundamental provisions of the treaty concerning energy and the transit protocol is dealt with as well. The reference is made despite the fact that this treaty is currently legally binding, and legally binding on Russia, although Russia can withdraw from it.
The report points to the great latent potential of possible reciprocal economic arrangements based on an equal partnership between both sides. Such arrangements could lead to mutually beneficial interdependence. According to the report, it is extremely important for Member States and the European Union as a whole to speak with one voice, especially regarding relations with Russia. It is also essential that, as they are required to do pursuant to the various European Union treaties, Member States should consult each other well in advance of any bilateral initiatives with Russia. This is particularly essential in cases that could have repercussions for other European Union countries or for the European Union as a whole.
In the report, much attention is paid to human rights and freedoms in Russia. It is pointed out that as a Member of the Council of Europe, Russia is bound to comply with the principles on which the Council is founded. It is stated that compliance with those principles is vital to the success of negotiations on cooperation between the European Union and Russia. It is deemed regrettable that Russia is averse to the introduction of effective measures to ensure that the many cases in which the Russian authorities have violated human rights and been condemned by the European Court of Justice will not be repeated.
It is worth drawing attention to one of the many recommendations contained in the report, namely that the European Union should continue to support Russia's bid for membership of the World Trade Organization. It is considered very important for Russia to abide by the commitments of membership before formally being granted membership. In particular, this involves Russia putting an end to the process of abandoning practices that have already been introduced. In this context it is worth recalling the great importance attached to the effective protection of intellectual, commercial and industrial property.
The report contains recommendations relating to human rights, freedom of the media, independence of the judiciary and the gradual narrowing of the permitted scope of action for NGOs in Russia. It also covers a range of economic issues, such as maritime traffic in the Baltic Sea and along Russia's northern coast, air traffic over Siberia and reciprocal arrangements for possible unrestricted investment.
President-in-Office of the Council. - Mr President, I would like to thank Parliament for giving us the opportunity to address, during this session, the issue of the relationship with Russia. As you certainly know, the Council discussed the relationship with Russia in depth some time ago, when we established the grounds and the rationale for the new EU-Russia agreement, and thus we consider it important that the negotiations for the new agreement are back on track. After all, Russia is our biggest neighbour, one of our key partners and an indispensable player on the international scene. Nowadays, when the economic crisis is hitting both of us equally hard, it is clear that confrontations will make neither of us any stronger.
Constructive, rational and mutually beneficial cooperation and fulfilment of international commitments by Russia, on the other hand, certainly could.
Moreover, a dialogue and a constructive engagement are important means of defending our interests and promoting our values vis-à-vis Russia.
This, in a nutshell, provided the main impetus for our decision to resume the negotiations on the new EU-Russia agreement, despite what happened in Georgia last August. The crisis and its implications continue, certainly, to overshadow our relations. The negotiations in no way legitimise Russia's conduct in Georgia, including in the territories of Abkhazia and South Ossetia, and the EU has its red lines clearly set in this respect. Our support for the territorial integrity of Georgia is clearly one of them.
We continue to expect Russia to behave responsibly and to honour all its commitments. This in particular means that we will pay special attention to our common neighbourhood with Russia throughout the entire negotiation process. The crisis in Georgia has demonstrated how unresolved conflicts can remain volatile even after many years, and that military action is not a solution.
We have to remind Russia that it has much to gain from behaving constructively towards its neighbours, and that it has much to lose if it continues on the path of confrontation. Russia has, after all, already proved that it knows how to behave towards central European neighbours that are now part of both the EU and NATO.
We will continue to insist that Russia must abide by its international commitments and respect the territorial integrity and sovereignty of Georgia and other eastern European countries that make up its common neighbourhood with the EU. Full cooperation will also be expected from Russia as much as from Georgia at the Geneva talks.
I do not intend to set out in detail the current state of negotiations with Russia on the new agreement. The Commission as the negotiator for the agreement will certainly be in a better position to update you on the process.
I should also recall that we are only at the beginning of the process, which could take some time. We should not be discouraged if it only moves slowly at first. I am sure, however, that by the end of our Presidency we will have greater clarity on what both sides want the new agreement to cover.
We are grateful to Janusz Onyszkiewicz for his report and the recommendations made in it. In general we share many of your concerns as well as objectives.
I would now like to make a few remarks on the external security part of the new agreement, where the Presidency also plays a role in the negotiations. It is of the utmost importance that the new agreement should contain provision to ensure effective dialogue and cooperation with Russia, and should be based on common values, compliance with the existing international commitments, the rule of law and respect for democracy, human rights and fundamental freedoms. This is particularly important in relation to our common neighbourhood. Indeed, it is essential if we are to see a solution to long-standing conflicts.
Conflict prevention is also an important objective. It needs to be pursued through both political dialogue and joint initiatives.
There is already some movement with Russia on the scope of the political dialogue and external security part of the new agreement. But of course the devil is in the detail. The most interesting and challenging part of the negotiations is now beginning, as we begin to discuss concrete text proposals.
Given that negotiations are ongoing, it would not be appropriate to give you the details here. I can, however, assure you that we will seek to obtain substantial provisions on strengthening dialogue on the international scene, on the fight against terrorism, on arms control, disarmament and non-proliferation, on human rights, democracy and the rule of law, on crisis management and on civil protection.
It was agreed at the EU-Russia summit in Khanty-Mansiysk that our shared aim was to conclude a strategic agreement that will provide a comprehensive framework for EU-Russia relations for the foreseeable future and help to develop the potential of our relationship. This remains our objective and one that the Presidency, as well as the successive Presidencies, will continue to work towards.
We stand ready to keep this Parliament informed of the progress and are grateful for the input which you have provided, in particular through the text of your resolution.
Member of the Commission. - (DE) Mr President, honourable Members, I would like to start by thanking Mr Onyszkiewicz most warmly for this valuable report.
We have consistently emphasised that we value Parliament's opinion, and I am of course happy to provide you with further information on the course of the negotiations.
Mr President, Russia is and will remain an important partner for us. Our shared interests are complex and overlapping, from economic contacts to, for example, our shared work as partners in the Middle East Quartet or, like yesterday, in Afghanistan and Pakistan. Of course, as we are all aware, we also have major differences of opinion, regarding the territorial integrity of Georgia, for example. Time and again tensions have arisen over the strengthening of our role in the neighbourhood we share with Russia. In this context, it is often wrongly asserted that we are dependent on our large neighbour. When it comes to trade and energy, we are, rather, mutually dependent or, to put it another way, we have each become an indispensible partner for the other. These, then, are times in which our relations with Russia are hugely important, and in which a unified, visionary EU strategy is absolutely vital.
Tomorrow, President Obama will meet President Medvedev for the first time, in order to press the reset button, so to speak, for the USA's relationship with Russia. This new approach is certainly to be welcomed, but we must not start again from scratch. We do not need to reset our relations; instead we should constantly fine tune them. This is right at the top of our list of priorities.
As the Commission noted in its communication of 5 November, the complex and extensive nature of our relations and the many areas in which we are mutually dependent mean that we need to engage consistently with Russia, and I would also say that we need to be sober and results-orientated. The negotiations over a new agreement are without doubt the best way of putting forward a unified EU position that defends our interests, with the aim of reaching an agreement on the most important areas. As I am talking to you right now, the fourth round of negotiations is underway in Moscow.
We have now agreed on a general structure for the agreement that should form a legally binding basis for all aspects of our relations in the foreseeable future. At the same time, however, we have not set any artificial deadlines for the negotiations: in my opinion, we should take as much time as is needed to achieve a satisfactory result, because the current agreement will remain in force until that point, and there is therefore no desperate need to proceed with great urgency. We do not therefore need to wait for the new agreement before we can deal with current issues. So far, issues of politics, justice and security have been discussed, such that there is now a better understanding of our respective positions; we have now started to discuss economic issues.
It should, in any event, come as no surprise to us that the two sides have very different approaches in some areas. While Russia has big ambitions for cooperation on foreign and security policy, for example, it is currently less ambitious when it comes to economic matters. Naturally, it is in our interest, in the EU, for our trade and economic relations to include legally binding, enforceable provisions, in order to make sure that Russia accepts a system based on clear rules. This applies in particular to the topic of energy, where we are striving for acceptance of the principles of the Energy Charter, the main ones being transparency, mutuality and non-discrimination.
The gas crisis at the beginning of the year has dented confidence in the reliability of our energy relations, and this must be rectified. We are therefore trying, in parallel to the negotiations, to significantly strengthen the early warning system, which lays down provisions on monitoring and observation in the event of crisis, in order to avoid conflict and facilitate resolution.
The agreement that we are negotiating should, of course, also be based on respect for human rights and democracy, and we believe this should be an essential component. When it comes down to it, Russia and the EU have, as Mr Vondra said, entered into the same commitments in the UN, the Organization for Security and Cooperation in Europe (OSCE) and the Council of Europe. Our treaty should emphasise respect for these shared commitments and interests. Obviously, it cannot resolve the conflicts in Europe all on its own, but it should provide a framework for conflict resolution.
In parallel to our negotiations, we will continue our efforts in existing forums, in the Geneva talks for Georgia, in the 5+2 format for Transnistria and in the Minsk process for Nagorno-Karabakh. Justice and internal affairs are, as I said, of relevance to both parties in the negotiations, and they are areas where I see significant potential for mutually beneficial cooperation, particularly in the fight against organised crime and also in improving conditions for bona fide travellers. However, the possibility of abolishing the visa requirement, as Russia has called for, will only be a realistic prospect in conjunction with further improvements in other areas. For example, it would make it easier for us to cooperate effectively in general terms if Russia implemented higher data protection standards; research, education and culture also provide numerous opportunities for cooperation in the interests of our citizens, and should be taken into consideration in the new agreement.
The report we are debating today obviously includes many other proposals on which I have no time to comment right now, but they will of course come up in the debate. I would like to emphasise once again that I especially welcome the line that Mr Onyszkiewicz has taken in the report before us and in the proposed draft resolution. If further information is required following today's debate, I will of course be delighted to give the Committee on Foreign Affairs, for example, a full briefing at any time, as I did last year.
To conclude, I would like to stress that it is an important concern to me that the negotiations should progress successfully, and they have my full support. A good treaty will, I hope, place EU-Russia relations on a solid and predictable footing for the foreseeable future, and thus make an important contribution to the stability and security of our continent.
Mr President, it is clear to us and to Europe, to the Committee on Industry, Research and Energy and to us in Europe, that energy has become a foreign policy tool, an element of change that is capable of sparking conflicts or uniting us, and this is precisely the subject that concerns us today.
Traditionally, Europe has been united with Russia. Our history shows that in its development Belarus was clearly influenced by the West, and Russian tradition, in terms of religion, all forms of education and most value systems, has followed a European way of thinking that has enriched Russia. Our culture has also been enhanced by the tradition of scientists from Russia, great mathematicians from Kazan and other corners, and the same is true of its literature.
I believe we should think of the tensions of the socialist era as an intermission that should be remembered, but they do not constitute a constant factor. Our constant experience with Russia has been one of unity; that is why I say that in the area of energy, where Europe has deficiencies, we must let Russia know that our friendship should continue, but with clear rules, as gentlemen always had and as we have always had, but now in the form of written rules.
We cannot live in continuous uncertainty as to whether our citizens' supply may be cut off once again, and Russia must also recognise that it cannot use energy as a tool to avoid having to recognise the sovereignty of neighbouring States. The situation at present is one of people who have achieved independence and who are fully exercising democracy, over whom we should keep watch and over whom Russia has a duty to keep watch, just as it has a duty to provide a clear set of rules for energy exchange and unity through energy.
on behalf of the PPE-DE Group. - (CS) Mr President, I would like to thank Mr Onyszkiewicz for producing this important, well-written and balanced report. As the shadow rapporteur of the Group of the European People's Party (Christian Democrats) and European Democrats, I am delighted that the report also reflects our main priorities on Russia, such as pragmatic cooperation based on a healthy market environment, an emphasis on human rights, a functioning legal state and democracy, all of which are fundamental social values for the EU, as well as an emphasis on respect for the sovereignty of all neighbouring states and for the unity of the EU.
The new agreement under negotiation must include all aspects of cooperation, be legally binding, and reflect the quality of our relations with Russia. However, if the discussions are to reflect our positions and our values we must not forget the role played by Russia in the war in Georgia last year or in the January gas crisis. We cannot permit the creation of new spheres of influence in Europe. We cannot accept the status quo, or rather the fait accompli in the Caucasus. Hence the requirement for unambiguous guarantees that Russia will not use force against any of its neighbours and that it will deal with disputes in our shared neighbourhood together with the EU. In our view it is entirely natural to invite Russia to take the first direct confidence building step.
Many fellow members today rightly emphasise the need for EU unity in relation to Russia. However, we can only achieve a genuinely unified position gradually, hence my proposal to set up a consultation mechanism within a Council framework enabling the Member States to consult each other, well in advance of all bilateral issues involving Russia that have an impact on another Member State or on the EU as a whole. Only in this way will we arrive at a genuinely unified position towards Russia and only like this will we fully exploit our greatest advantage in relation to Russia, which is our own unity.
on behalf of the PSE Group. - (HU) The Socialist Group in the European Parliament considers Russia a key strategic partner. The European Union and Russia depend on each other, as Commissioner Ferrero-Waldner has also confirmed.
I would like to mention that as far as gas supply is concerned, we depend on each other, because Russia would not be able to sell their gas to anyone else. We should be clear about this. It is very important that a new Partnership and Cooperation Agreement be worked out and concluded. This report should have served that purpose, but it does not.
The Onyszkiewicz report, which has been adopted in the Committee on Foreign Affairs and the tone of which is at times explicitly rude, may cause serious damage to the network of relations between the EU and Russia. The Socialist Group agrees that Parliament should express its rightful criticisms of Russia. The Socialist Group firmly condemns violations of human rights. We demand that democratic rights and fundamental values be respected.
We call upon Russia to respect the principle of the independence of the written and electronic media. We call on the Russian Government to take every possible measure to investigate the attacks and murders perpetrated against journalists. The Russian law on NGOs endangers the independent operation of these organisations.
The Socialist Group views with concern the way in which the most recent Russian Duma elections and presidential elections were conducted. We are critical of the Russian side in the gas dispute between Russia and Ukraine, and in the conflict between those two countries. At the same time, it is nevertheless our conviction that Parliament's recommendations must serve the improvement of EU-Russia relations and the elaboration of a new strategic partnership. This report does not serve that purpose. It was for this reason that we voted against it in the Committee on Foreign Affairs.
The Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe are going against the thinking expressed by the Commission. They run up against the new United States policy, if they consider that the Obama administration, in particular through the statements of Vice-President Joe Biden, has changed its style, then the European Union will fall behind the new American policy, although this would not be in our interest. So our concern is not with the criticism, but with the style.
It is not didacticism that is needed, but justified criticism. It is not for the European Union to be the schoolmaster and give lessons to Russia. Therefore, the Socialist Group will only find this draft report acceptable if all six proposed amendments which we submitted are approved by Parliament; otherwise this will simply be a counterproductive report that does not serve the strategic partnership between EU and Russia. However, it is in the European Union's interest to develop a successful Russia-EU cooperation.
on behalf of the ALDE Group. - Mr President, foreign affairs demands diplomacy and principle, and this report on a new EU-Russia agreement provides both. My group commends its content and congratulates Janusz Onyszkiewicz on his work.
History teaches us that nothing riles the Russians more than turning our backs to them, so it is in the interests of both Russia and the European Union to communicate, cooperate and trade in ways that build trust. Equally, it is dishonest to pretend that Russia's conduct is beyond reproach. This is a country that uses energy supplies as a weapon, a country whose cavalier conduct in the Caucasus and the Baltics sets its neighbours' nerves on edge, and a country where the rule of law flexes and bends to accommodate those in favour with the Kremlin, and turns the screws on those who are not, as today's new trial against Mikhail Khodorkovsky confirms.
Elections, as we know, are no exception. Physical abuse, the intimidation of human rights advocates, the murder of independent journalists - Mr Tabajdi, these are the realities of Russia today.
(Applause)
We are saddened that some Members have set their sights on watering down criticism of Russia's human rights record. I am surprised at the insistence of some on defining the new agreement as strategic, simply because Moscow wants it. Yes, we should build bridges, but we must not be uncritical of things that are unspeakable.
There are three reasons to explain why some are prone to pander to Mr Putin. First, there are those who once sympathised with the Soviets and whose sentimental attachment to the Kremlin continues. Second, there are those who think that Russia is somehow different from other countries and the same standards cannot apply and, third, there are those who think that Russia is just too scary to scorn. None of these arguments holds water. Europe's hard Left has a history of wilful ignorance about human rights in the Soviet era. It is not only morally wrong, but politically muddle-headed for them to make excuses for Russia now that she is moving towards the authoritarian right. Moreover, human rights are universal and indivisible, or they mean nothing; so the Union should have the confidence to defend our values within our borders and outwith them.
Lastly, Europe today has a population three and a half times the size of Russia's. We have military spending that is ten times bigger, and an economy fifteen times the size. We have no reason to cower from the Kremlin, and every reason to stand up for our values. We therefore support a new agreement, but let Europe enter that relationship united, strong and with its eyes open.
Mr President, the Kremlin is using energy supplies as a political instrument in conjunction with the principle of 'divide and rule' in order to corrupt Europe country by country, from Cyprus to the Netherlands. This approach is proving remarkably successful. By contrast, the European Union remained surprisingly passive during the attack on sovereign Georgia. The EU's leaders were conspicuous by their absence. Mr Solana and Commissioner Ferrero-Waldner were nowhere to be seen. Meanwhile, Mr Sarkozy, the President of France, was thoroughly humiliated as the Russians totally ignored the peace agreement he had negotiated. It follows that Europe's weakness in its relations with Russia is caused by its own naivety and short-sightedness.
Austrian, German and Italian energy firms are doing business with the Kremlin on a bilateral basis. This leads directly to political pressure by Moscow on individual Member States. Germany is building a gas pipeline along the floor of the Baltic Sea in order to avoid Poland, yet Russia has cut energy supplies to Lithuania, the Czech Republic and other EU countries on more than one occasion. If Nord Stream is implemented, the same fate may befall my country, Poland. The EU's policy towards Russia must be based on the principles of unity and solidarity. This is why, if we want our relations with Russia to be effective, it is absolutely essential to consult other Member States that might potentially be affected before entering into bilateral agreements with the Kremlin.
Mr President, I would like also to thank the rapporteur for accepting our amendments and putting the issue of human rights at the centre of negotiations with Russia. I would ask the Council and the Commission not to give way in this area, just as I would ask the rapporteur to support our other amendments on respect for the rights of minorities and of Chechnya, which have been somewhat forgotten in the report.
We also support the critical attitude towards Russia because, even if Russia is now giving some positive signals, notably with regard to its willingness to conclude an international agreement on the reduction of nuclear arsenals, which are no doubt too costly in this time of crisis, it still remains completely uncompromising on other issues, particularly regarding its neighbourhood policy, reproaching the European Union for interfering in its sphere of influence. I would remind you that recently in Brussels Mr Lavrov criticised the Eastern partnership that we set up at the spring summit, just as Mr Putin reacted negatively to the gas agreement between the European Union and Ukraine.
As you know - and as everyone has stated - the issue of Georgia remains more topical than ever and still remains a bone of contention between us and Russia, which constantly uses its right of veto to prevent any deployment of international peacekeeping forces and even access for our civilian observers to the territories that it occupies and controls. It is therefore in breach of the six points of the agreement that the EU concluded with Russia on 12 August, and fails to stop the daily acts of violence along the Abkhazia-Ossetia administrative border.
Furthermore, no one is fooled by the Member States' dependence, as has been mentioned, on Russia for energy or by the political price that we have to pay.
Finally, Mr President, faced with a global crisis that spares no one, including Russia, I would like unexpected solutions to emerge and to predispose Russia to accept a constructive partnership, and the EU to carry more weight as a united partner.
Mr President, ladies and gentlemen, we are discussing our recommendations to the Council for the new agreement with Russia. However, the text of the report does not look to me like recommendations for diplomatic negotiations. For the most part the document articulates and emphasises the need to demand, to insist, to stress, to challenge, and so on. This is a lexicon of dictation and I am very pleased not to have the role of the negotiator who is supposed to be guided by such recommendations. At the same time we acknowledge that the EU receives, aside from anything else, a quarter of its supplies of oil and natural gas from Russia. I sometimes think that we are trying to ask for secure, stable supplies of vitally important raw materials while wielding a cudgel. And what do we, the EU, bring to the negotiating table? Where is our position on human rights that we hide behind in relation to, for example, Russian-speaking minorities living within the territory of EU Member States? Where is our opinion on the reunions and actions of former members of SS units in EU countries? Or is it that we do not oppose them but rather support them, in conflict with UN findings for example? Also, how is it that the Committee on Industry, Research and Energy (ITRE) can name both countries, Ukraine and Russia, as responsible for the problems concerning natural gas supplies to the EU, but our recommendations only challenge Russia? All in all it is rather like trying to play football with only one goal. That is not, as you will surely admit, a proper game. So let us not expect any miraculous results.
Personally, I therefore have a problem supporting the document in its current form. Even in the Committee on Foreign Affairs a third of the MEPs were not happy with the draft. Meanwhile, the Committee on International Trade, has taken a far more realistic approach to relations with Russia, taking into account what Europe really needs.
on behalf of the IND/DEM Group. - (NL) Mr President, there is no doubt that Russia now has its fair share of the global economic crisis. Just this morning I heard on the radio a penetrating report from St Petersburg on medicines that are unaffordable and thus unattainable for the average Russian citizen. The latest forecasts by the World Bank point to even stormier weather for the Russian economy. What are we to make of the gloomy prediction that, by the end of this year, more than 20 million Russians could fall below the subsistence level of RUB 4 600 (approximately USD 185)?
Indeed, Europe and Russia both face the urgent need for resolute action to tackle the crisis. Priority, therefore, should be given to joint efforts to improve the global economic climate. Yet these require mutual confidence, something I wish to emphasise as, regrettably, the Kremlin's foreign policy stands squarely in the way of this. One example is the crisis in Moldova, which continues and is becoming even more complicated, and is not being helped by Igor Smirnov. Another example is last week's renewed imbroglio in Ukraine. In short, the lack of mutual confidence stands in the way of joint efforts.
With its report, Parliament is sending this honest, clear message to the Council and the Commission for the negotiations with Moscow and, I sincerely hope, is facing Russia with its head held high.
- (CS) Ladies and gentlemen, in the draft recommendation of this Parliament to the Council concerning the new EU-Russia agreement, which we are debating today, there are perhaps only two facts than can be agreed with. The first is that Russia has enormous significance for the stability and prosperity of Europe and the world, and the second is that we must achieve a strategic partnership with Russia based on democratic values. Otherwise I must say that the text is written in the language of a victorious power from the Cold War period, contradicting all of the basic rules of diplomacy and international relations. These rules are more about compromise, politeness, equilibrium and respect for the other side at the negotiating table. They are not about dictatorial demands and harsh condemnations. The terminology and formulation of the report are reminiscent of the letter of the puffed-up sultan to the Zaporozhsky Cossacks, who then gave him an appropriate response. The inappropriate russophobia of the text is partially redeemed by the objective statement of the Committee on Industry, Research and Energy, which should become the guide to formulating a new document. In my view the current report is damaging both to the EU and to the Russian Federation and therefore to the interests of all citizens of the Euro-Asiatic area.
Ladies and gentlemen, I hope that the EU-Russia summit to be held under the Czech Presidency by Czech President Václav Klaus will definitely not use this russophobic rhetoric. Not least because the Czech President does not share the mainstream EU view of the Russia-Georgia conflict. I firmly believe that in the interests of our citizens, the Council should bear in mind that Russia is and will continue to be a necessary, useful and equal partner in our geopolitical area. As has already been mentioned, a quarter of the supplies of oil and natural gas to the EU come from Russia, and half of Russian oil and natural gas goes to the EU. If nothing else then, this fact alone is a sufficient argument for trying to maintain good neighbourly relations between the EU and the Russian Federation.
(NL) Mr President, for the last two-and-a-half years, as Chairman of the Delegation for Relations with Russia, I have been occupying myself very intensively with Russia and Europe. I have not only been working on incidents but also keeping an open mind as regards the long-term strategy. Thus, I am at a loss to understand what Mr Watson, the Chairman of the Group of the Alliance of Liberals and Democrats for Europe, has just said. I have not taken a one-sided view in any of these debates, nor have my fellow Members. We have discussed the many problems involving Russia.
Let us not forget, however, that concluding a partnership agreement also means being partners ourselves. This entails both parties engaging in mutual consultation on difficult issues. Indeed, a partnership agreement can only come about in a spirit of mutual confidence, not if one party only sees problems. The United States has a different strategy at present. Do we really have to revert to cold sentiments, unlike the United States, which is offering openings? That is not a sensible course of action.
We need a partnership agreement, a strategic partnership, as we have just one large neighbour. We are dependent on this neighbour for our energy supply, and it is dependent on us for our funds. Since we in Europe have values to defend, however, we also discuss common values and human rights with this neighbour. Discussing just the negative aspects is not a good start to the new strategy we really need towards our large neighbour. Therefore, I should like to thank the Commissioner for her response, as it contains positive elements to help us really achieve something of benefit to 500 million European citizens.
(NL) Mr President, I should like to start by complimenting Mrs Oomen-Ruijten on what she has just said. I wholeheartedly agree with her arguments, and I also hope that they will influence her group tomorrow when it votes on our amendments to this report. I wish her every success in this.
My group has great difficulties with this report by Mr Onyszkiewicz, which is why we voted against it in the Committee on Foreign Affairs. It is comprehensive, and rightly so; the agenda for relations between the EU and Russia is indeed extensive. It is true that the rapporteur has endeavoured to address all these fields in his report, for which I commend him. Yet the report takes the wrong tone. One cannot say that these relations are crucial, as the rapporteur does, and then just include examples of everything that is wrong, or going wrong, in Russia, without also noting the mistakes we ourselves have made in the past - over the last 20 years - in relation to the Russian Federation.
Russia is not a candidate country, but rather a strategic partner that wishes to cooperate in areas of common interest. This necessitates constructive, rational behaviour, and I fully agree with Mr Vondra that this must form the basis of our approach. Contrary to the impression given, the Copenhagen criteria do not apply here. I am in favour of a pragmatic approach based on interdependence. They need us and we need them. Whether it be in the field of trade, energy cooperation, climate or nuclear non-proliferation, we can find solutions only if we work together. That is the strategic interest - we persist in using the word 'strategic' in this debate - behind the negotiations on a new agreement. We must conduct these in good faith whilst also respecting Russia's interests.
Our rapporteur rightly devotes a good deal of attention to the neighbours that the European Union has in common with Russia. Here, too, the principle holds that cooperation is more productive than confrontation. We want to avoid at all costs fighting over spheres of influence. Instead, the European Union should focus on reviving a weakened Organization for Security and Co-operation in Europe (OSCE). Within this framework, we can then look at improving the approach to the frozen conflicts we still have in Europe, whether they be in Georgia, Azerbaijan or Moldova.
Not everything is hunky-dory in EU-Russia relations, of course. The report rightly discusses this. We have condemned Russia's invasion of Georgia and continue to do so. We are concerned about authoritarian tendencies in Russia. Thus the dialogue cannot only be positive and, as a member of the Council of Europe, Russia can do better. Nevertheless, with all due respect to the rapporteur, he would do well to press the reset button. Persisting with a polarising attitude now the United States Government has chosen a different approach to Russia is counterproductive. Our problems are global, and everyone's involvement is needed to solve them.
(HU) In his inaugural address, President Medvedev stated that his most important task was to protect freedom and restore the rule of law. Unfortunately, he has yet to fulfil this promise. It is our duty to remind him of his promise, and to give more support to the independent media, civil society and the victims of human rights violations.
We are striving for a pragmatic partnership with Russia, and a partnership agreement is in our interest. This can only be realistic, however, if Russia for its part demonstrates a constructive, responsible and cooperative behaviour.
In January, confidence in Russia's reliability as an energy supplier was shaken. Therefore, the core element of the agreement must be energy partnership. It would help build confidence if Russia were at last to ratify the European Energy Charter and the Transit Protocol. We expect the European Union to take unified and decisive action on behalf of those Member States, which depend to a large extent on Russian energy supplies.
(LV) Thank you, Mr Onyszkiewicz, for your very balanced report. Russia is a very important partner for the European Union. Joint action can have a positive effect in overcoming the economic and financial crisis. This must not, however, permit us to depart from our principles and values. We must demand that Russia restores human rights in Russia, restores freedom of the press, freedom of speech and freedom of association. We must insist that Russia's programme for supporting Russian compatriots should not be misused as an instrument for reinforcing its political influence in certain EU Member States. In order for a new agreement to be signed, Russia must fulfil its commitment on Georgia's territorial integrity. The broad agreement ought to include an energy security strategy, based on ratification of the Energy Charter. We must also demand an adequate assessment of the effect of the northern gas pipeline on the environment. Thank you.
(DE) Mr President, Commissioner, President-in-Office of the Council, Mr Onyszkiewicz has spoken very lucidly on the importance of human rights in cooperation with Russia, for which I thank him. I think it is particularly important to make it absolutely clear that Europe does not value economic links, that is to say gas connections, over human rights. Normal partnerships are based on two reliable parties that trust each other. Strategic partnerships run the risk of having only limited defensibility and reliability, which is why the EU has to protect itself against unreliability. As long as Russia continues to abuse human rights so seriously and fails to reach a minimum level of democracy and rule of law, as shown, for example, by the cases of Anna Politkovskaya or Mr Khodorkovsky and Mr Lebedev, we cannot have a good, normal partnership.
(CS) The report from Mr Onyszkiewicz is undoubtedly one of the most important documents to appear at the close of our electoral mandate. I must underline that I am very, very disappointed by what is in the report. One of the minor issues that I can agree with is that we all consider good relations with Russia to be a key question. The concept of the report lacks balance in my opinion and I firmly believe that in this original form it will not help improve our mutual relations. I consider it a misunderstanding, to put it politely, that the report wants to entrust consultation powers to an EU High Representative. If this were to be Mr Solana then, as far as I am concerned, the man who ten years ago unleashed the senseless so-called humanitarian bombing of Yugoslavia and who, in breach of international law, is organising the break-off of part of a sovereign state, does not have my confidence. I also see a lack of balance precisely in the fact that the report criticises Russia for its programme to support Russian citizens living abroad, while at the same time remaining silent on the position of Russian-speaking non-citizens in the EU. In my opinion the report is also deliberately silent on the so-called Pole's Card problem, which breaches international law.
(ES) Russia is a very important international player, a permanent member of the Security Council and the G8 and a major military power. For these simple reasons the European Union should try to establish a relationship of dialogue and cooperation with Russia. What is more, many Member States depend on Russia for energy and have significant trade with it.
However, the relationship should go further and be more ambitious. Russia is a European country and member of the Council of Europe; it has made commitments in the area of human rights and democratic freedoms and should share a set of values and principles with us, including respect for international law and the sovereignty and territorial integrity of states.
Nevertheless, recent events indicate a worrying trend in Russia; for example, the use of energy resources as a tool for exerting pressure, including cutting off supplies, or the Georgia crisis last summer and subsequent events.
All of this has led to an erosion of trust in Russia as a European partner. We must now try to regain that trust. We want a constructive relationship with Russia as true European partners, but in order for that to happen Russia's behaviour has to change.
In the European Union, for many reasons, some of which are historical, Member States have differing ideas of our relationship with Russia and, therefore, it is not easy to reach a common position. This is one of our weaknesses and one of our problems. However, together with approaches that may be called pragmatic or realistic, in this Parliament there is increasing belief in the idea that those partners, with whom we want very close links, must behave in accordance with international law and with respect for basic rights and freedoms, especially if they are partners who belong to the great European family.
This Parliament was delighted with the commitment President Medvedev made to human rights and the rule of law at the start of his term of office, but his words must be backed up by actions.
Ladies and gentlemen, I would like to believe that, in the future, the European Union will find in Russia a permanent, structural partner that shares our values, but today it seems clear to me that such a future is quite distant.
(DE) Madam President, I would like start by thanking Mr Vondra and Commissioner Ferrero-Waldner most warmly for their contributions, which were much more realistic and, in our view, more to the point than Mr Onyszkiewicz's report in its current form, which I find very regrettable, as I hold Mr Onyszkiewicz in very high regard on a personal level. I therefore do not entirely understand why we have a report before us that does not use this common basis - criticism on the one hand and willingness to cooperate on the other - as a denominator, as the Council and the Commission have done.
Let me run through our criticisms once again, by which I mean our criticisms of Russia, just to be clear.
In terms of the neighbourhood, we do not understand, and are critical of, Russia's behaviour towards Georgia, but the world has long been aware that Russia is not the only guilty part here. The only thing is that certain circles here do not want to accept that. We have to see both sides. When I look from Mrs Zourabichvili to Mrs Burjanadze, at how former allies of the President of Georgia are now in opposition to President Saakashvili and how human rights are not exactly prized very highly there either, I do ask myself why it is only Russia that is criticised, and not Georgia as well. As for the energy crisis involving Ukraine, we are now well aware, and you know this as well as we do, that Ukraine, and its internal political situation, has to bear some of the responsibility, but it is always Russia alone that is criticised.
Although Mr Horáček, who now apparently wants to solve the governmental crisis in the Czech Republic, says here that we should not prioritise the energy issue over human rights, nobody is actually doing that. Tell me, specifically, do you now want us to say 'we do not want your gas until you respect human rights'? You must say openly, honestly and clearly what you want, and not just throw soundbites into the discussion.
My third point relates to human rights. We are bitterly disappointed at the attitude to human rights in Russia; certainly, we find it unacceptable. We will never remain silent when human rights are being abused. As I have just said, we must address human rights abuses clearly wherever they occur, be this in Georgia, Russia, or our own Member States. This includes the rights of Russian citizens or non-citizens, some of whom, unfortunately, face problems in certain EU Member States. That goes without saying, but we must do it to the same extent everywhere; to the same extent and with the same criteria.
Fourthly, I am deeply saddened that Russia - and its leadership - is not developing the kind of perspective of its own history that many of our own countries have developed. I am referring here to the debate we have already had, and to tomorrow's vote on the resolution on history. Russia's image would be hugely improved if it took a more critical approach to its own history, in other words if it depicted Stalinism not as a major national achievement, but as a crime that it needs to confront. Of course, there have also been very clear statements on our part, but we have to say, for all countries, for all totalitarian regimes, that we are not prepared to accept totalitarian regimes, and not prepared to accept a lack of engagement with history.
It may therefore still be an option, if at least one or two of our side's proposed amendments are accepted, which attempt to restore the balance and to pursue precisely this dual strategy: major criticism of Russia, but also a willingness to enter into partnership with Russia.
(SV) Madam President, the rapporteur is quite right to say that the EU must be able to speak with one voice on important matters relating to Russia. Unfortunately, the Russian leaders now seem to view relations with third countries as a zero-sum game. Put simply, if I do not punch you on the chin, you will punch me on the chin. Deeper cooperation between the EU and Russia would actually be a win-win situation, and we need to make Russia's leaders see this. There is a risk that the severe economic crisis in Russia will further exacerbate the attitude of its leadership in relation to close cooperation with the EU. It is therefore particularly important for the EU to speak with one voice. Whenever the EU has spoken clearly and plainly, the Russian leaders have stopped in their tracks. The Georgia conflict, the gas crisis between Russia and Ukraine at the beginning of the year and the provocations surrounding the statue of the bronze soldier in Estonia all show that a united EU can cause the Russian leadership to rethink.
(PL) Madam President, the report we are debating contains a fairly detailed account of recent violations of human rights on the territory of the Russian Federation. These cases clearly prove that Russia disregards all the standards that apply throughout the free world. I therefore call on the Council and on the Commission to start to demand that Russia complies with the commitments it has made to respect human rights. This should be a precondition for holding further talks on an agreement.
At joint meetings with the Russian side, I have often heard Members of the Russian Duma say something along the lines that no more time should be wasted on human rights and that we should move on to substantive issues, namely trade. We cannot agree to such an approach. There is nothing more important than freedom, health and life itself. These values are often overlooked in Russia, though the value of money is invariably recognised.
Madam President, I would like to congratulate Mr Onyszkiewicz for his hard work and honourable results.
By the way, this is the last stand by the outgoing European Parliament on relations with Russia, and the strongest message this Parliament has delivered is consistency based on our common European values.
It is therefore opportune for us to remember that the basis for our relations with Russia continues to be our colleague Malmström's report of several years ago; a report whose suggestions have still not been carried out.
In the mean time, we are left in a sort of limbo, repeating again and again how important relations with Russia are. That is true, but there is no need to repeat it. We need to become confident in our own strength, our own values and potential, as Graham Watson has proposed, and to live up to these values.
We also have to conclude that there has been a qualitative change for the worse in Russia. Last August, Russia almost occupied a sovereign neighbouring state. It is not enough just to criticise, or regret, continuing human rights violations in Russia. The question is how to link these human rights and values to our practical behaviour. Otherwise, we will be jointly responsible, at least indirectly, for gassing human rights and democratic values in Russia in exchange for gas from Russian pipelines.
Madam President, obviously there are two schools of thought in this House when it comes to Russia, reflecting the ambivalent attitude of the Member States.
In essence, it is not about Russia - because many agree that this power is inevitably a strategic partner of ours - but about how to respond to her behaviour, which does not always conform to our standards. Thus, while the first school suggests keeping Russia accountable for every departure from those standards - and obviously Mr Onyszkiewicz's report is in this category - the second school is more accommodating, motivated primarily by pragmatism.
The question is, therefore, which of these two attitudes ensures better management of our common issues (economics, trade, energy, security, research and education), satisfying our interests while avoiding abdicating our own standards. Which one will have more impact on Russia's behaviour? Although I personally am sceptical about anybody's capacity to really influence Russia's behaviour one way or another, I still plead for an EU position combining pragmatism with integrity. In the end, although this report is nominally about Russia, in reality it concerns us too.
(PL) Madam President, it is common knowledge that in the long term the content of all agreements with Russia turns out to be more of a wish list than a set of legally binding measures. Nonetheless, it is important to maintain our efforts to regulate our relations with Russia in the best manner possible. Clearly, this cannot be achieved on the basis of current conditions, whereby the European Union's population, numbering almost 500 million individuals, and responsible for over 20% of the world's GDP has to pander to a much weaker and less populous partner. I mention this because often the interests of particular EU Member States conflict with Europe's internal solidarity. Russia has no compunction in exploiting such situations. Of course we need to deepen our economic cooperation with Russia, but we must require our partner to abide by the same standards that are binding for all EU Member States. There can be no question of condoning violations of human rights.
Madam President, my congratulations to the rapporteur. I think this is an extremely important report.
Russia's strategic thinking, it seems to me, is one of the most significant problems facing the European Union at this time. If we do not understand how Russia thinks about itself in the world, we shall not actually make sense of what the Kremlin says and does. There is in fact a logic to Russia's actions, but this is not the same as ours. While the EU has made the peaceful resolution of conflict the centre of its thinking, Russia has no compunction about using force, as we saw in Georgia last year.
So the real key is how Russia sees power. In the European tradition, power should be supervised by democratic institutions. To Russia, power is to be concentrated in the belief that, through such concentration, power will be more effective.
This is very dangerous for states that Russia sees as weak. They automatically become targets for the expansion of Russian power. The recent secretive purchase of a large shareholding in the Hungarian energy company MOL by a Russian enterprise is thus more than a mere commercial transaction; it illustrates how Russia moves into an unoccupied space.
From the perspective of power, the European Union and European integration are inexplicable, meaningless processes for Russia. In Russian eyes, the transfer of sovereignty is an abomination, not a way of securing peace. So - and it is vital that we recognise this - for Russia, the European Union is the problem. Its success is a puzzle and, above all, it is an obstacle to the maximisation of Russia's power. The European Union's future success therefore depends on recognising how Russia thinks about power. Very differently from Europe. And let there be no illusions about this.
Madam President, last month, on behalf of Parliament, I went to the administrative borderline in Georgia, established by the South Ossetian separatists following the Russian military invasion. Looking at the checkpoint, where there was no formal communication on either side, it certainly did look like a scene from the Cold War. If we are not to move backwards, one concrete step the Russians could take is to help instigate full access for the very successful European police mission to both sides of the line so that they can properly fulfil their ceasefire monitoring duties. It would be a small but concrete step to build confidence, and I call on them to do so.
I also share the view expressed by many in this Parliament that, the more European solidarity we have, the better Europe-Russia relations will be. This fact was underlined again this week by Russia's attempt to get separate, not common, agreements with EU countries on the import standards for fruit and vegetables. In this respect, I regret the speech today by the leader of the Liberal Democrats that sought to paint the Socialist position as soft on human rights. Not only will we vote to criticise Russia for breaching international election standards, for undermining freedom of expression, for the incarceration of political prisoners and for the intimidation and harassment of human rights defenders, but the speech simply demonstrates the very same point-scoring on Russia, which is itself an example of the lack of solidarity which holds us back.
Russia is affected by the economic crisis - like every country - suffering from the plummeting oil price, with a one-third devaluation of the rouble and a 75% drop in their stock market. Today President Medvedev is playing a full part in the G20 meeting in London. I believe that now the time is right, when Russia does need our cooperation and may be more open to change, if only we have the determination and the unity in the European Union to pursue it.
(IT) Madam President, ladies and gentlemen, on reading the text of this document one gets the impression that whoever wrote it seeks not an improvement but a deterioration of relations between the European Union and Russia. If that is Europe's aim then this is an excellent document; if not then it is terrible. For my part, I think it is a terrible document. How can we picture a future of new tensions with a country we recognise as indispensable as regards our own interests? Over the next 40 years we will have to rely on the traditional energy resources in which Russia is rich. Can we do otherwise? We cannot.
Secondly, the manner and tone. In these pages Europe is speaking an imperial language, not the language of one who respects his interlocutor. This contradicts our neighbourhood policy, and it would not be right to use it even when dealing with a small country, much less so when dealing with a large country that demands respect, and with good reason. It is a question of realism, first and foremost.
The European Parliament is, I fear, about to adopt a document written in the spirit of the Cold War - old-fashioned, pointless, damaging and counterproductive - at the very time when the new US President is opening a new dialogue with Moscow. With this approach, Europe can have no claim to leadership. I hope that the Commission will not accept these recommendations.
(SL) You have raised many political problems during this debate, but I would like to draw your attention to another challenge which was not mentioned in our report. This is the area of climate change, one that has so far been tackled mostly by scientists. However, if we want to tackle it successfully, we also need to back up such action with robust and decisive political measures.
This is a global challenge and a challenge which demands mutual responsibility. This is why I think that we ought to avail ourselves of every opportunity to urge Russia to assume its share of responsibility for both mitigating climate change and adapting to it. We also ought to urge Russia to take a more active part in international negotiations, as it is the eve of the Copenhagen conference.
Colleagues, I would also like to remind you that taking appropriate action on climate change is a matter of ensuring human rights.
(SK) I will be very brief because most of what I wanted to say has been said by my colleagues from the party of the European Social Democrats.
In my opinion the report lacks balance and is russophobic. I myself come from a country which lived for many years under a regime that was not easy for most people, but precisely for that reason I do not understand why sensible men and women in this noble Chamber now want to adopt a document through which we will once again be pointing the finger at someone and blaming them for something.
I had assumed that this Parliament was capable of understanding the current situation in the world. I absolutely reject the idea that anyone here wants to trade natural gas and oil for the protection of human rights. The European Social Democrats wants to protect human rights and they have always protected human rights, but on the other hand we can see the obvious reality before us. Before the EU, before the US, before Russia and before the entire world. We will only be able to confront this reality with a foundation of good joint agreements.
(FR) Madam President, Russia is our largest neighbour, a great country that in the last century had illusions of imperialism but also went through some terrible experiences.
To emerge from such a trauma takes time and perseverance, and we too must be patient. Negotiating a new agreement will therefore be difficult and painful. The report is demanding but fair. Consistency between an effective partnership with our six neighbours in the East and good mutual cooperation with Russia constitutes the greatest challenge for European politics. Progress will depend on us genuinely reconciling our ways of life and understanding fundamental values, which must not be betrayed.
(PL) Madam President, the main obstacles affecting our contacts with Russia are the latter's use of gas supplies as a means of political blackmail, its threat to Georgia's independence, the genocide in Chechnya, and its failure to conduct fair trials concerning the murders of Anna Politkovskaya and Alexander Litvinenko. Unfortunately, Russia has not taken a single step forward towards establishing democracy and respect for human rights, which does not augur well for future negotiations and cooperation. We must conduct a single common policy of solidarity if we want our negotiations to prove successful. This is very important in the case of such an important neighbour of the European Union.
Madam President, how can Mrs Ferrero-Waldner refer to Russia as a partner and Mr Vondra seek assurances on democracy and human rights?
Russia is a gangster state where troublesome political opponents, dissenters and journalists are simply murdered. The Russians even have a law that allows them to murder anyone - Russian citizen or foreign national - on foreign soil whom they deem to be a threat or a nuisance. Such a murder was carried out on my constituent Alexander Litvinenko in London in 2006 in an act of state-sponsored terrorism. His family are still waiting for justice to be done and his murderers brought to justice or trial in England.
Personally I do not want the European Union to negotiate agreements with anyone on anything. But, if the Commission is serious, why did it not request the extradition of the suspects as a sign of goodwill and a precondition for opening negotiations?
(RO) The potential for solid cooperation with the Russian Federation is directly proportional to the challenges and difficulties which we have to face. Russia has chosen for some time a form of discourse and course of action which put the prospects of pragmatic collaboration second and encourage a tough approach to international relations which we cannot agree with in any shape or form.
Since the conflict in Georgia, we have remained at a point where we can see differences between us in the stance we have adopted on crucial subjects. The Russian Federation believes that the presence of its troops in countries in the region is acceptable and that they even have the right to intervene when Moscow considers it necessary. Russia's involvement in unresolved conflicts even makes itself felt at the EU's border, with the impact this has on all of us Europeans.
I must remind you of what I have actually proposed in my amendments. The presence of Russian troops in the separatist region of Transnistria has already affected the Republic of Moldova for almost two decades, as it makes its journey towards progress and the freedom to choose its own future. The Russian Federation must withdraw its troops from Transnistria to provide the foundation for this partnership.
President-in-Office of the Council. - Madam President, I would like to thank you all for this interesting debate. I think it is very necessary regarding our future relations with Russia, and a number of important points have been covered in the debate. I can support much of what has been said here.
For those who speak of the need for engagement, I think it is clear that a new agreement is of great importance for the further development and intensification of cooperation between the EU and Russia. It is also clear that the new agreement must continue to improve on the current partnership and cooperation agreement (PCA). It has to reflect the realities of today's cooperation with Russia. Our relations now are a lot deeper and more wide-ranging than they were only a decade ago.
For those who speak of energy, we must clearly state that the EU wishes to strengthen cooperation with Russia through the instruments we have - the meetings of the Energy Dialogue and the Permanent Partnership Council on Energy. There will be a meeting of the Permanent Partnership Council on Energy during this Presidency. The objective is to promote trust and transparency in EU-Russia energy relations. We cannot afford another disruption of the energy supply. We should also strengthen the early warning mechanism and make it more operative.
To those who speak of human rights, I think that the application of the rule of law, an independent judiciary and full respect for human rights - including free and independent media - are necessary to promote stability and prosperity in Russia. The EU follows the human rights situation in Russia with concern and we raise - and will continue to raise - those concerns at our EU-Russia meetings. For example, the conduct of cases such as the resumption of the Khodorkovsky trial will be a kind of litmus paper for us regarding the rule of law in Russia.
For those who speak of leverage, I agree very much that we have to speak with one voice when talking with Russia, and we need this kind of debate to shape the form of this one voice. Unity and solidarity are essential, and we will work very hard to achieve this. It is important that the Member States inform and consult each other as much as possible about bilateral issues with Russia which could have repercussions on other Member States and the EU as a whole. Parliament's suggestions in this regard are worth considering, although, given the existing Council structures, I am not entirely sure that the creation of a formal consultation mechanism is the most practical way forward. I strongly feel, however, that some kind of mechanism or common approach is needed to complement the existing framework of EU-Russia relations.
There is definitely some room for improvement in our policy towards Russia, and unity and solidarity are indeed the key words in this context. We already have quite intensive political consultation in the Council when it comes to showing solidarity, but this is also a question of political will. I agree that we need greater trust and understanding between the EU and Russia. We need to overcome the suspicions of the past and build on the real and substantial relationship which has evolved over the years, but this is certainly a two-way process and we need two to tango.
The new agreement is one way to do this. The other is through a better dialogue. Parliament has an important role to play here and I can, therefore, agree with the suggestion that the role of the Parliamentary Cooperation Committee should be strengthened under the new agreement. The parliamentary dimension - like civil society contacts - has much to offer in terms of communicating and promoting the fundamental democratic principles and values on which the EU is founded. We therefore look forward to remaining in a dialogue with you as the negotiations progress.
Member of the Commission. - Madam President, debates on Russia are never easy. Russia, on the one hand, is an important global partner, but, on the other hand, it is also a big neighbour, and there I think you have two sides that do not always easily converge.
On the one hand, being a global partner, we see Russia as a real partner, as I said before. For instance, in the Middle East, in seeking a solution between Israel and Palestine and on many other of these issues. Or on Afghanistan and Pakistan, yesterday in the conference in The Hague, Russia had an important part to play; or on Iran, or on the non-proliferation issues, or on the big global issues like climate change, which was also mentioned, or now the financial and economic crisis. Everybody is being affected by that. This is true for us, but it is also true for Russia and for many other global partners. Therefore I think we have to see this very clearly, but at the same time we also have to see Russia as a great neighbour, where sometimes we do not see eye to eye in the common neighbourhood. And we have a common neighbourhood - some of you have mentioned that, be it Moldova or Nagorno-Karabakh or, of course, Georgia. There we have to make sure we come much closer to each other, but also speak frankly on the difficulties and the differences that exist.
One of these issues is the 'Eastern Partnership', and we discussed the Eastern Partnership only last week in Parliament. The chief goal of the Eastern Partnership, which is concerned with six of our neighbouring countries, is to help those countries who want to come much more into line with the European Union on certain key issues like standards of governments, freer trade and others. In these activities, I think it is important that we have these countries as partners. But at the same time we have also said, on the multilateral platform, that we are, in principle, open to third countries like Russia on an ad hoc basis, as appropriate; certainly Russia is also a full member in the Black Sea Synergy, where regional matters are handled.
So there is also a chance to work together in order to overcome some difficulties that exist. On the other hand, gas. With gas, we know - I said it clearly before and I will repeat it - we are interdependent; we know that. As we also know, the gas crisis has diminished the trust in our partners. It has underlined the importance of energy provisions in the coming EU-Russia and EU-Ukraine agreements, and they will be there.
We must step up the work to create an internal energy market, but also increase efficiency and diversify supplies. The new agreement with Russia should therefore lay down, as we always say, legally binding reciprocal commitments. And, in parallel to the new agreement and for the short term, we are working with Russia to make the early warning mechanism more efficient, as I said before. We should also foresee monitoring and conflict prevention and resolution, and this should also involve Belarus and Ukraine.
We know that Russia is a very important energy partner for us, contributing 40% of the gas we import and 20% of the gas we consume. This is, as I said before, a relationship of interdependence. Since we represent over two thirds of their export revenue - which has made a very significant contribution to Russia's economic development - it is essential that there should be no repeat of the events of last January, and therefore we are working with both the Ukrainians and the Russians to prevent that.
On human rights we do not always see eye to eye. On the one hand, the EU and Russia share common international commitments, as I said, through the instruments that we have signed together at the UN, at the OECD and at the Council of Europe. These commitments reflect values and include the obligation to respect the decisions of the bodies they set up. That is particularly true for the European Court of Human Rights, but it is also evident that the EU and Russia interpret commitments differently.
The European Union and Russia have chosen the path of dialogue on these issues, and this is the right way. This means that we must also listen to the concerns the Russian side expresses sometimes with regard to some developments inside the European Union including, for instance, the issue of Russian-speaking minorities.
But it is also true, as the President-in-Office of the Council said, that there are clear concerns about the failure to respect human rights in the Russian Federation, and continuing cases of attacks on human rights defenders, journalists and others reflect badly on Russia.
We raise these issues regularly with the high authorities: myself with Sergey Lavrov, and President Barroso with his interlocutors. We also use our twice-yearly human rights consultations to do so as well. The discussions in the bilateral meeting between President Barroso and President Medvedev on 6 February also included an exchange on human rights.
President Medvedev himself suggested that these exchanges continue at the 21-22 May summit, and we shall take him up on that. For instance, the attack on human rights activist Lev Ponomarev last night is the latest reminder of how difficult the situation for human rights defenders is in Russia. But let me say that the two strands have clearly been reflected in the mandate that the Council has given the Commission to negotiate. Both are there, and this is the content of our mandate. Therefore, I think the right way is to follow up on this mandate and, as I said, we are always ready to report on the follow up of our negotiations, as we have just been doing.
Madam President, I should like to remind critics of this report that it is not a report on Russia. The purpose of this report is to suggest to the Commission which issues it should raise in bilateral talks and negotiations and which areas it should focus on in particular. That is why there was no reference to the matter of the Organization for Security and Co-operation in Europe (OSCE) and President Medvedev's plan in this report. Any such reference would indeed have been inappropriate. That is quite a different type of issue. It should be considered in the framework of the OSCE together with the United States, but not in the framework of bilateral relations with Russia. In addition, suggestions of this nature cannot encompass our own criticism and assessment of the state of human rights in the European Union, for instance. These issues therefore need to be tabled in talks with the Russians, and they will identify our issues in due course. That is one point I wish to make.
My second point is a general one and relates to the actual nature of the talks. I should like to point out that this report avoids terms such as strategic partnership. There is a good reason for this, namely that the document adopted concerning the European Security and Defence Policy (EDSP) contains the following text in the section relating to Russia: (the Member then quoted the text in English).
'no strategic partnership is possible if the values of democracy, respect for human rights and the rule of law are not fully shared and respected; [therefore] calls on the Council to place those values at the core of the ongoing negotiations for a new Partnership and Cooperation Agreement'.
(PL) The position is therefore quite clear. I believe we should remember what the purpose of this report is and what kind of message it is intended to convey to the Commission. Finally, I would say to Mrs Bobošíková that it was the Cossacks who wrote to the Sultan, not the other way around.
The debate is closed.
The vote will take place tomorrow, Thursday 2 April 2009.
Written statements (Rule 142)
I welcome Janusz Onyszkiewicz's report on EU-Russia relations. I believe that the EU's relations with Moscow must be established on a pragmatic basis, avoiding any preconceptions.
Firstly, proper cooperation is needed in the area of energy supply, which is of mutual interest. However, to achieve this, it is vital for us to have solidarity among EU Member States so that they can present a united front during the negotiations with Moscow on gas imports. This is the only way in which we can guarantee European citizens gas supply security at affordable prices. We have a responsibility to avoid triggering a new gas crisis.
Secondly, we must cooperate with Moscow in tackling jointly problems concerning our common neighbourhood and relations with the Republic of Moldova, Ukraine, Georgia, Armenia and Azerbaijan. This approach must be based on the norms of international law, with respect for the states' integrity and sovereignty, thereby avoiding any authoritarian trends. We must make progress in settling unresolved conflicts, such as those in Transnistria, Ossetia and Abkhazia.
Russia is an important partner for the European Union. The EU expects its partners to cooperate with it in a reliable and honest manner.
Interdependence may be mutually beneficial but it does not have to be so. The opposite can also be the case, and it can prove a source of disquiet and conflict. We should do all we can to ensure that economic cooperation, security, energy security, respect for the principles of human rights and democracy become a positive and constructive feature of our relationship. Whether this actually comes about largely depends on the Russian side. Russia may opt for the West's values and standards. Nobody will force Russia to make such a choice or indeed any other. Russia has to choose for itself. One thing is very clear to me, however, and that is that Europe will not change its values at the request of Russia or any other country. We are being consistent or even stubborn, but not because acting differently would mean abandoning our values.
If Europe departed from its fundamental values, it could no longer be Europe. That is why we will always recognise the territorial integrity of Georgia, for example. We are not acting in this way out of any particular affection for the people of Georgia. Our stance is based on loyalty to the principles on which our world is based. Acting to the detriment of this world would amount to suicide. The EU certainly does not want such an outcome, nor, I suspect, does Russia.
It can definitely be said that the recent gas crisis and the conflict in Georgia have created new tensions in relations with the Russian Federation.
Russia must stop using situations of this kind in a way which is not in keeping with international procedures and refrain from creating new spheres of influence.
At the same time, the EU must make every effort necessary to reduce its energy dependency on Russia as much as possible.
However, it is equally true that Russia is one of the EU's neighbours and a crucial actor in the international arena. There is major economic potential in the EU's relations with Russia, which the European Union cannot afford not to tap, especially in the current global climate.
This is why we must continue to invest in dialogue and cooperation with the Russian Federation, devising a coherent strategy based on common, mutually beneficial commitments.
The only way in which this cooperation can be successful is for the EU to speak with a single voice and commit to a dialogue which is subject to conditions, but at the same time constructive, based on common values, respect for human rights, fundamental freedoms and current international norms.
Relations between the EU and Russia suffered a great blow last year. Today, after the events that took place in Georgia, and after Russia's recognition of the enclaves of Abkhazia and South Ossetia, Russia's preparedness to build a joint security area with the European Union, and the parties' positions in matters concerning Kosovo and the common neighbourhood diverge more than ever. Continuing disputes with gas suppliers and the politicisation of energy resources do not increase trust.
I am glad that my colleague Mr Onyszkiewicz's report calls on Russia to confirm obligations agreed to at international level, especially as a member of the European Council and the Organization for Security and Co-operation in Europe, and expresses to the Russian government concern for the human rights situation and the shrinking civil society in Russia. In its report, Parliament has also drawn attention to the situation of minorities living in the Russian Federation, and calls upon Russian government agencies to ensure the survival and sustainable development of the cultures and languages of the indigenous peoples living in the Russian Federation.
The European Union's relations with Russia must be based on partnership and not confrontation. Our relations with Russia are indeed of decisive importance from the point of view of pragmatic cooperation, and our cooperation has to date benefited international stability. At the same time, that partnership must be based on the following values: democracy, the market economy, the promotion of human rights and freedom of speech; not only commercial interests and seeing one thing in connection with those interests, while obstinately closing one's eyes to other things.
in writing. - The relations between the Russian Federation and the European Union have seen several challenges in recent years. After the conflict between Russia and Georgia had unleashed in August last year, one might have felt inclined to think that good fences make good neighbours. In this case I am glad that the proverb had it wrong and the past President of the European Council Nicolas Sarkozy successfully mediated the crisis.
After the fall of the Iron curtain the European Union has forged a close interdependence with the Russian Federation that ought to be used to introduce a common understanding of democracy, human rights and the rule of law, while fostering reliable economic relations. Frequent discords in recent years have distracted us from actually progressing towards that goal and the dialogue between the two entities has in fact become rather icy, taking the shape of "pragmatic cooperation."
I very much support the suggestion to the Council and the Commission to continue to insist on an agreement based on a shared commitment to human rights, as stated in the report, because with no common values we are likely to end up with another unexpected crisis that calls for emergency measures.
in writing. - (DE) The comprehensive new partnership agreement between the European Union and Russia is, in my view, very welcome.
Russia is the EU's third-largest trading partner, as well as having major strategic importance in terms of Europe's energy supply. The agreement with the Russian Federation lays the groundwork for improved cooperation between the two parties.
In light of how important the EU and Russia are to each other, this agreement must not, however, remain simply an act of political will; we must also be able to ensure that it is implemented. Parliament's recommendation to the European Council primarily emphasises the importance of protecting human rights and the freedom of the media in Russia. As the intention is for us to progressively build on our relationship in economic, security policy and education policy terms, it is extremely important that all our partners respect European values. It is the only way for the partnership between Russia and the European Union to be developed to the satisfaction of both sides.
Securing a new agreement between the EU and Russia is one of the main challenges facing the European Union's diplomats. The European Parliament's role is to provide active input into the nature and content of the agreement. The report provides a detailed analysis of the main aspects of the relationship between the EU and Russia. In particular, it contains an indepth study of the problems associated with our current relationship.
I believe that adoption of the report will amount to a significant step forward towards a new partnership agreement between the European Union and Russia. The key elements of such an agreement should be the subject of detailed consultation and also of hard negotiation between both parties to the new agreement. The report refers to a range of problems whose solution is particularly important to individual countries. I should like to recall the difficulties concerning trade exchange between Poland and the Russian Federation. Problems of this nature can only be resolved if the EU adopts a united stance.
The report contains an extensive list of issues that must be settled. It will not be possible to achieve a compromise on all of them in the short term, due in part to cultural and social differences.
Russia is a country in which the fundamental principles of democracy are often not respected. It is notorious for violating human rights, and restricting freedom of expression, including freedom of opinion. President Medvedev and Prime Minister Putin exert their influence over the Russian media. The latter are therefore unable to serve their fundamental purpose, which is to disseminate information in a reliable manner.
We should nonetheless bear in mind that Russia is one of our main partners. Russia plays a leading role on the international stage. It is also a major energy supplier and an important trading partner.
In my view we should speak out against Russia loudly and clearly. We should criticise it for its shortcomings in terms of democracy, for its failure to respect civic freedoms, and for violating the territorial integrity and sovereignty of other states. We should call on Russia to respect the rights of national minorities and to comply with the international treaties it has signed up to. I refer to the Charter of the United Nations, the European Convention on Human Rights and the Energy Charter Treaty. At the same time, however, we should remember that partnership with Russia is a very important issue for the European Union and the whole of Europe.